Title: From Benjamin Franklin to Samuel Huntington, 10 July 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir
Passy July 10th. 1780.
I am requested by Madame la Marquise de la Fayette, whom no body can refuse, to give the Bearer, M. le Baron d’Arros, a Letter to your Excellency. I have acquainted him that our Armies are fully officer’d, that there was no Probability of his being employed, that it was contrary to my Orders to recommend any foreign Officer for Employment, that such a Recommendation, if I were to give it, would therefore do him no Service, & that I could not give him the least Expectation or Encouragement to go over to America, but would rather advise him to remain in France. All this has had no Effect to change his Resolution. He thinks his long Experience and Skill in his Military Profession, will recommend him: and I have only to request of your Excellency, that you would shew him that Countenance and those Civilities, that his Zeal for our Cause & his Connections with a Family we all so much esteem & love, may entitle him to.
I have the honour to be with the greatest Respect, Sir, Your Excellency’s, most obedient and most humble Servant.
B Franklin
His Exy. S. Huntington Esqr. President of Congress.
